Fish, P. J.
The evidence showed mere weakness of the grantor’s mind, which is not cause for setting aside his deed (Nance v. Stockburger, 111 Ga. 821), and was wholly insufficient to authorize a finding that the grantee, by undue influence or fraudulent means, induced him to execute the deeds the 1 plaintiff sought to have canceled; nor was there any evidence that the defendant ever had the personalty for which the action was brought. It follows that the nonsuit was properly granted.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.